Citation Nr: 1712908	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder and/or due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In May 2015, the Board remanded the Veteran's claim finding that an April 2013 letter from the Veteran's VA primary care physician and a January 2014 VA examiner's opinion were inadequate as to whether the Veteran's hypertension was related to his military service or to a service-connected disorder.  The VA primary care physician provided a general statement about the relationship between hypertension and posttraumatic stress disorder (PTSD) and did not specifically opine whether there was a causal relationship between the Veteran's service-connected PTSD and his hypertension.  The VA examiner opined that the Veteran's hypertension was not permanently aggravated by his service-connected PTSD, but the rationale only addressed causation, and not aggravation.  Moreover, the VA examiner did not address direct service connection, to include the Veteran's exposure to Agent Orange during his service in Vietnam.  The case was remanded to obtain a supplemental opinion from the Veteran's VA primary care physician, and, if and only if the primary care physician was unavailable or unable to provide the opinion, to provide the Veteran another VA examination to determine whether the Veteran's hypertension is related to his service, to include exposure to Agent Orange, and/or as secondary to PTSD.  

In an August 2015 email message, the RO requested the Veteran's VA primary care physician, provide a supplemental opinion as to whether the Veteran's hypertension was caused or aggravated to any degree by his service-connected PTSD.  There is no evidence of record that the VA physician provided the supplemental opinion or responded to the VA email message in any way.  Nor is there evidence of record that any other attempt was made to contact the VA physician to obtain the requested opinion.  The Board finds that further effort should be made to obtain a supplemental opinion from the Veteran's VA primary care physician.  

In a December 2015 addendum to the January 2014 VA examination, a VA examiner noted that the Veteran did not have hypertension documented while in service and that there were no controlled medical studies documenting that Agent Orange caused hypertension.  However, the examiner did not provide an opinion as to whether the Veteran's hypertension, diagnosed after his discharge, was linked to his service or any incident therein, including his exposure to Agent Orange.  

The Board finds this VA addendum opinion is inadequate.  The VA examiner did not adequately address direct service connection, including whether the Veteran's hypertension was caused by his exposure to Agent Orange in service.  As the December 2015 VA addendum does not comply with the Board's May 2015 remand directives, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the Veteran's VA primary care physician, and request a supplemental opinion.  The Veteran's primary care physician must provide an opinion as to whether the Veteran's hypertension was caused or aggravated to any degree by his service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the primary care physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The RO must document all efforts made to secure the supplemental opinion.  If, after making reasonable efforts to obtain a supplemental opinion from the VA primary care physician, the RO is unable to secure the same, the RO must notify the Veteran that the RO was unable to obtain the evidence.  

2.  Thereafter, the case must be provided to a VA examiner with the appropriate expertise.  The examiner must review the evidence of record, to include the electronic claims file and the earlier April 2013 letter from the VA primary care physician, the January 2014 VA examination, December 2015 addendum reports, and any opinion received from the Veteran's VA primary care physician as a result of this remand.  Following a review of the record, and with consideration of the Veteran's statements, the examiner must provide and opinion as to: (a) whether the Veteran's hypertension is related to his active military service, to include as due to Agent Orange exposure; (b) whether the Veteran's hypertension was caused by his service-connected PTSD; and (c) whether the Veteran's hypertension was aggravated to any degree by his service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If another examination is required to obtain the requested opinions, it should be ordered.  

3.  After the directed development has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

